DETAILED ACTION
Remarks
	The amendment included with the After-Final Response filed 11 March 2021 is hereby entered.  The rejection of Claim 2 under 35 U.S.C. 112 is overcome by the noted amendment.
	A copy of the IDS submitted 30 April 2018 is provided herewith, updated to reflect that application number of the instant case.
Allowable Subject Matter
Claims 1-4, 6-14, and 29 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Vidusek and Frazier; however the references do not teach or suggest the claimed configuration wherein the first and second inputs are arranged along a variable size chamber as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715